                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 1 of 65 PageID #: 7
                                     1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 2 of 65 PageID #: 8
                                     1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 3 of 65 PageID #: 9
                                     1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document        1 06/06/19 Page 4 of 65 PageID #: 10
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document        1 06/06/19 Page 5 of 65 PageID #: 11
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document        1 06/06/19 Page 6 of 65 PageID #: 12
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document        1 06/06/19 Page 7 of 65 PageID #: 13
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document        1 06/06/19 Page 8 of 65 PageID #: 14
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document        1 06/06/19 Page 9 of 65 PageID #: 15
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 10 of 65 PageID #: 16
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 11 of 65 PageID #: 17
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 12 of 65 PageID #: 18
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 13 of 65 PageID #: 19
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 14 of 65 PageID #: 20
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 15 of 65 PageID #: 21
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 16 of 65 PageID #: 22
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 17 of 65 PageID #: 23
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 18 of 65 PageID #: 24
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 19 of 65 PageID #: 25
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 20 of 65 PageID #: 26
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 21 of 65 PageID #: 27
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 22 of 65 PageID #: 28
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 23 of 65 PageID #: 29
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 24 of 65 PageID #: 30
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 25 of 65 PageID #: 31
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 26 of 65 PageID #: 32
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 27 of 65 PageID #: 33
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 28 of 65 PageID #: 34
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 29 of 65 PageID #: 35
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 30 of 65 PageID #: 36
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 31 of 65 PageID #: 37
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 32 of 65 PageID #: 38
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 33 of 65 PageID #: 39
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 34 of 65 PageID #: 40
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 35 of 65 PageID #: 41
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 36 of 65 PageID #: 42
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 37 of 65 PageID #: 43
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 38 of 65 PageID #: 44
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 39 of 65 PageID #: 45
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 40 of 65 PageID #: 46
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 41 of 65 PageID #: 47
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 42 of 65 PageID #: 48
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 43 of 65 PageID #: 49
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 44 of 65 PageID #: 50
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 45 of 65 PageID #: 51
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 46 of 65 PageID #: 52
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 47 of 65 PageID #: 53
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 48 of 65 PageID #: 54
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 49 of 65 PageID #: 55
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 50 of 65 PageID #: 56
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 51 of 65 PageID #: 57
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 52 of 65 PageID #: 58
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 53 of 65 PageID #: 59
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 54 of 65 PageID #: 60
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 55 of 65 PageID #: 61
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 56 of 65 PageID #: 62
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 57 of 65 PageID #: 63
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 58 of 65 PageID #: 64
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 59 of 65 PageID #: 65
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 60 of 65 PageID #: 66
                                    1-1 Filed
Case 3:19-cv-00206-TAV-HBG Document 1-1 Filed 06/06/19 Page 61 of 65 PageID #: 67
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 62 of 65 PageID #: 68
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 63 of 65 PageID #: 69
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 64 of 65 PageID #: 70
                                    1-1 Filed
                                Attachment
Case 3:19-cv-00206-TAV-HBG Document         1 06/06/19 Page 65 of 65 PageID #: 71
                                    1-1 Filed
